Name: Commission Regulation (EEC) No 3560/85 of 17 December 1985 amending Regulation (EEC) No 3434/85 opening a standing invitation to tender for the export of 75 000 tonnes of rye, from harvests prior to 1981, held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 85 Official Journal of the European Communities No L 339/27 COMMISSION REGULATION (EEC) No 3560/85 of 17 December 1985 amending Regulation (EEC) No 3434/85 opening a standing invitation to tender for the export of 75 000 tonnes of rye , from harvests prior to 1981 , held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (4), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3447/85 (4), Whereas Commission Regulation (EEC) No 3434/85 (5) opened a standing invitation to tender for the export of 75 000 tonnes of rye held by the German intervention agency ; whereas the way tenders are submitted for each partial invitation to tender should be amended ; Article 1 Annex II to Regulation (EEC) No 3434/85 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p. 1 . (&gt; OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 328 , 7 . 12 . 1985, p. 17 . 5) OJ No L 326, 6 . 12 . 1985, p. 26 . No L 339/28 Official Journal of the European Communities 18 . 12. 85 ANNEX 'ANNEX II Standing invitation to tender for the export of 75 000 tonnes of rye, from harvests prior to 1981 , held by German intervention agency (Regulation (EEC) No 3434/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .